THIS SECURED CONVERTIBLE DEBENTURE AND THE. SECURITIES INTO WHICH THIS DEBENTURE
IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND THIS SECURED CONVERTIBLE DEBENTURE,
THE SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT AND SUCH LAWS, WHICH, TN THE OPINION OF COUNSEL FOR THE LENDER, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION,
IS AVAILABLE.


 
THIS NOTE IS AN AMENDMENT, MODIFICATION AND RESTATEMENT OF THAT CERTAIN 11%
SENIOR SECURED CONVERTIBLE MADE BY FUTR (AS DEFINED BELOW) IN FAVOR OF LENDER
(THE “ORIGINAL NOTE”) WHICH ORIGINAL NOTE IS NOT BEING REPAID OR REFINANCED BY
VIRTURE OF THE ISSUANCE AND ACCEPTANCE OF THIS INSTRUMENT. IT IS THE INTENT OF
BORROWER AND HOLDER THAT THE [INDEBTEDNESS] OF THIS INSTRUMENT SHALL BE A
CONTINUANCE OF THE [INDEBTEDNESS OF THE ORIGINAL NOTE.






AMENDED AND RESTATED SECURED CONVERTIBLE DEBENTURE


 

$1,800,000 June __, 2010     Original Investment Date (determined pursuant to
Rule 144(d)(3)(ii)): October 30, 2007

 
FOR VALUE RECEIVED, the undersigned, GROK SOFTWARE, INC., a Delaware
corporation, (“GROK”), FUTURE NOW GROUP, INC., a Nevada corporation (“FUTR”),
FUTURE NOW, INC., a Delaware corporation (“FNI”), INTELLECTUAL PROPERTY
LICENSING GROUP, INC., a Delaware corporation ("IPLG"), ELEMENTAL BUSINESS,
INC., a Utah corporation (“EBI”), FUTURE NOW CONSULTING, INC., a Delaware
corporation (“FNC” and together with GROK, FUTR, FNI, IPLG and EBI, individually
and collectively, jointly and severally, the “Borrower”) with offices at 80
Mountain Laurel Road, Fairfield, CT 06824, hereby unconditionally promises to
pay to the order of PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD., its endorsees,
successors and assigns (the “Lender”), in lawful Money of the United States, at
1400 Old Country Road, Suite 206, Westbury, New York 11590, or such other
address as the Lender may from time to time designate, the principal sum of One
Million Eight Hundred Thousand Dollars ($1,800,000) (the “Loan”). This Debenture
shall mature and become due and payable in full on March 31, 2014 (the “Maturity
Date”).
 
1.           Terms of Repayment. Principal of and interest on this Debenture
shall be paid by the Borrower as follows:
 
(a)          Interest at the rate of fifteen percent (l5%) per annum from the
date hereof through the Maturity Date shall be paid in full at the Maturity
Date.
 
1

--------------------------------------------------------------------------------


 
(b)           Principal shall be due and payable as follows:
 
(i)           In addition to any prepayment required as a result of an Event of
Default hereunder, the Loan shall be subject to mandatory prepayment as follows:
 
(A)           the outstanding principal amount of the Loan shall be immediately
prepaid by an amount equal to 100% of all Net Cash Proceeds (as defined in
Section 17)
 
(B)           beginning December 31, 2010, the outstanding principal amount of
the Loan shall be immediately prepaid by an amount equal to the Excess Cash Flow
(as defined in Section 17), within forty-five (45) days after the end of such
fiscal quarter.  Amounts prepaid hereunder shall be applied first to the
outstanding principal amount of the Loan;
 
(ii)           any and all remaining outstanding principal (and accrued
interest) shall be paid in full on the Maturity Date


(c)           The Borrower further agrees that, if any payment made by the
Borrower or any other person is applied to this Debenture and is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any property hereafter pledged as security for this Debenture is required to be
returned by Lender to the Borrower, its estate, trustee, receiver or any other
party, including, without limitation, under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
repayment; the Borrower’s liability hereunder (and any lien, security interest
or other collateral securing such liability) shall be and remain in full force
and effect, as fully as if such payment had never been made, or, if prior
thereto any such lien, security interest or other collateral hereunder securing
the Borrower’s liability hereunder shall have been released or terminated by
virtue of such cancellation or surrender, this Debenture (and such lien,
security interest or other collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect, the obligations of the Borrower in
respect to the amount of such payment (or any lien, security interest or other
collateral securing such obligation).


(d)           All computations of interest shall be made by Lender on the basis
of a year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.  Whenever any payment to be made hereunder shall be stated to be due on
a day which is not a business day, such payment shall be made on the next
succeeding day and such extension of time shall in such case be included in the
computation of payment of interest.


2.           Conversion.
 
(a)           The Lender shall have the option, at any time on or before the
Maturity Date, to convert the outstanding principal of this Debenture into
fully-paid and nonassessable shares of FUTR’s common stock (“Common Stock”) at
the rate per share equal to the Conversion Price (the “Conversion Rate”).  As
used herein, the following terms have the following meanings:
 
2

--------------------------------------------------------------------------------


 
(i)           The Conversion Price means 70% of the average of the three lowest
closing prices of the Common Stock during the twenty-day trading period
immediately prior to a notice of conversion,
 
To exercise any conversion, the holder of this Debenture surrender the Debenture
to the Borrower during usual business hours at the offices of the Borrower,
accompanied, by a written notice in the form attached hereto as Exhibit A,
Notice of Conversion, and made a part hereof.
 
(b)           As promptly as practicable after the surrender of this Debenture
by the Lender, the Borrower shall deliver or cause to be delivered to the
Lender, certificates for the full number of Shares issuable upon conversion of
this Debenture, in accordance with the provisions hereof, together with a duly
executed new Debenture of the Borrower in the form of this Debenture for any
principal amount not so converted. Such conversion shall be deemed to have been
made at the time that this Debenture was surrendered for conversion and the
notice specified herein shall have been received by the Borrower.
 
(c)           The number of shares issuable upon conversion of this Debenture or
repayment by the Borrower in shares shall be proportionately adjusted if the
Borrower shall declare a dividend of capital stock on its capital stock, or
subdivide its outstanding capital stock into a larger number of shares by
reclassification, stock split or otherwise, which adjustment shall be made
effective immediately after the record date in the case of a dividend, and
immediately after the effective date in the case of a subdivision. The number of
shares issuable upon conversion of this Debenture or any part thereof shall be
proportionately adjusted in the amount of securities for which the shares have
been changed or exchanged in another transaction for other stock or securities,
cash and/or any other property pursuant to a merger, consolidation or other
combination. The Borrower shall promptly provide the holder of this Debenture
with notice of any events mandating an adjustment to the conversion ratio, or
for any planned merger, consolidation, share exchange or sale of the Borrower,
signed by the President and Chief Executive Officer of Borrower.
 
(d)           Percentage Cap.  Notwithstanding the provisions of this Debenture,
in no event (except (i) as specifically provided in the Debenture as an
exception to this provision, (ii) during the forty-five (45) day period prior to
the Maturity Date, or (iii) while there is outstanding a tender offer for any or
all of tire Shares of the Borrower’s Common Stock) shall the Lender be entitled
to .convert this Debenture, or the Borrower have the obligation or option to
issue shares upon such conversion or in lieu of :cash payments hereunder, to the
extent that, after such conversion or issuance the sum of (1) the number of
shares of Common Stock beneficially owned by the Lender and its affiliates; and
(2) the number of shares of Common Stock issuable upon the conversion of the
Debenture with respect to which the determination of the proviso is being made,
would result in beneficial ownership by the Lender and its affiliates of more
than 4.99% (the ‘Percentage Cap”) of the outstanding shares of Common Stock
(after taking into account the shares to be issued to the Lender upon such
conversion). For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 12(d) of the
Securities Exchange Act of 1934, as amended.


3

--------------------------------------------------------------------------------


 
3.           Liability of the Borrower.  The Borrower is unconditionally, and
without regard to the liability of any other person, liable for the payment and
performance of this Debenture and such liability shall not be affected by an
extension of time, renewal, waiver, or modification of this Debenture or the
release, substitution, or addition of collateral for this Debenture. Each person
signing this Debenture consents to any and all extensions of time, renewals,
waivers, or modifications, as well as to release, substitution, or addition of
guarantors or collateral security, without affecting, the Borrower’s liabilities
hereunder.. Lender is entitled to the benefits of any collateral agreement,
guarantee, security agreement, assignment, or any other documents which may be
related to or are applicable to the debt evidenced by this Debenture, all of
which are collectively refereed to as “Loan Documents” as they now exist, may
exist in the future, have existed, and as they may be amended, modified,
renewed, or substituted.
 
4.           Representations and Warranties.  The Borrower represents and
warrants as follows:  (i) each Borrower is a corporation duly organized, validly
existing and in good standing under the laws of its incorporation; (ii) the
execution, delivery and performance by each Borrower of this Debenture are
within the Borrower’s powers, have been duly authorized by all necessary action,
and do not contravene (A) such Borrower’s certificate of incorporation or bylaws
or (B) (x) any law or (y) any agreement or document binding on or affecting such
Borrower, (iii) no authorization or approval or other action by, and no notice
to or filing with any governmental authority, regulatory body or third person is
required for the due execution, delivery and performance by such Borrower of
this Debenture; (iv) this Debenture constitutes the legal, valid and binding
obligation of each Borrower, enforceable against such Borrower in accordance
with its terms except as enforcement hereof may be limited by bankruptcy,
insolvency or other similar laws affecting the enforcement of creditors’ rights
generally and subject to the applicability of. general principles of equity; (v)
each Borrower has all requisite power and authority to own and operate its
property and assets and to conduct its business as now conducted and proposed to
be conducted and to consummate the transactions contemplated hereby; (vi) the
Borrower is duly qualified to conduct its business and is in good standing in
all jurisdiction in which the character of the properties owned or leased by it,
or in which the transaction of its business makes such qualification necessary;
(vi) there is no pending or, to any Borrower’s knowledge, threatened action or
proceeding affecting a any Borrower before any governmental agency or arbitrator
which challenges or relates to this Debenture or which may otherwise have a
material adverse effect on the Borrower; (viii) after giving effect to the
transactions contemplated by this Debenture, each Borrower is Solvent; (ix) no
Borrower is in violation or default of any provision of (A) its certificate of
incorporation or by-laws, each as currently in effect, or (B) any instrument,
judgment, order, writ, decree or contract, statute, rule or regulation to which
the Borrower is subject, and (x) this Debenture is validly issued, free of any
taxes, hens, and encumbrances related to the issuance hereof and is not subject
to preemptive right or other similar right of members of each Borrower, and (xi)
the Borrower has taken all required action to reserve for issuance. such number
of shares of Common Stock as may be issuable from time to time upon conversion
of this Debenture.
 
5.           Covenants.  So long as any principal or interest is due hereunder
and shall remain unpaid, each Borrower will, unless the Lender shall otherwise
consent in writing:
 
 
(a)
Maintain and preserve its existence, rights and privileges;

 
4

--------------------------------------------------------------------------------


 
(b)           Other than a proposed sales and marketing credit facility of up to
$700,000 on substantially the terms attached hereto as Exhibit B, the Company
will not incur any other indebtedness unless such indebtedness is subordinated
to the prior payment in full of this Debenture on terms reasonably satisfactory
to the Lender:
 
(c)           Not (i) directly or indirectly sell lease or otherwise dispose of
(A) any of its property or assets other than in its ordinary course of business
or (B) substantially all of its proper ties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower;
 
(d)           Give written notice to Lender upon the occurrence of an Event of
Default (as defined below) or any event but for the giving of notice or lapse of
time, or both, would constitute an Event of Default within five (5) Business
Days of such event;
 
(e)           Not use the proceeds from the issuance of this Debenture in any
way for any purpose that entails a violation of, or is inconsistent with,
Regulation U of the Board of Governors of the Federal Reserve System of the
United States of America.
 
(f)           Comply in all material respects with all applicable laws (whether
federal, state, or local and whether statutory, administrative or judicial or
other) and with every applicable lawful governmental order (whether
administrative or judicial).
 
 
(g)
Not redeem or repurchase capital stock of any Borrower;

 
 
(h)
Not make any advance or loan to any person, firm or corporation, except for
reasonable travel or: business expenses advanced to the Company’s employees or
independent contractors in the ordinary course of business and approved by the
Board of Directors;

 
 
(i)
Not acquire all or substantially all of the assets of another entity;

 
(j)           Not pay any officer or consultant a fixed salary in excess of
$125,000/year;
 
(k)           Not allocate more than 25% of total revenue to sales and marketing
costs in the calculation of Adjusted Earnings for repayment of the Debenture;
 
(l)            Not pay annual bonuses which, collectively exceed (A) 10% of
Adjusted Earnings for the year ended December 31, 2010; (B) 12.5% of Adjusted
Earnings for the year ended December 31, 2011 and (C) 15% of Adjusted Earnings
for the year ended December 31, 2012 or any year thereafter;
 
(m)           Not prepay any indebtedness, except for trade payables incurred in
the ordinary course of the Borrower’s business;
 
(n)           Not declare, pay or set apart for payment any dividend or other
distribution with respect to any shares of capital stock of any Borrower;
 
5

--------------------------------------------------------------------------------


 
(o)           Not take any action which would impair the rights and privileges
of this Debenture set forth herein or the rights and privileges of the holder of
this Debenture; and
 
(p)           Deliver to the Lender quarterly financial statements within thirty
(30) days after the end of each quarter in form, scope and substance
satisfactory to the Lender and annual audited financial statements (with respect
to within ninety (90) days after the end of each fiscal year.
 
6.           Events of Default. Each and any of the following shall constitute a
default and, after expiration of a grace period, if any, shall constitute an
“Event of Default” hereunder:
 
(a)           the nonpayment of principal, late charges or any other costs or
expenses promptly when due of any amount payable under this Debenture or the
nonpayment by the Borrower of any other obligation to the Lender.
 
(b)           an Event of Default under this Debenture (other than a payment
default described above), [or any other failure of the Borrower to observe or
perform any present or future agreement of any nature whatsoever with Lender],
including, without limitation, any covenant set forth in this Debenture;
 
(c)           if Borrower shall commence any case, proceeding or other action:
(i) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) the Borrower shall take any
action indicating its consent to, approval of or acquiescence in, or in
furtherance of any of the acts set forth; or (iv) the Borrower shall generally
not or shall be unable to, pay its debts as they become due or shall admit in
writing its inability to pay its debts
 
(d)           any representation or warranty made by the Borrower or any other
person or entity under this Debenture or under any other Loan Documents shall
prove to have been incorrect in any material respect when made; or
 
(e)           an event of default or default shall occur and be continuing under
any other material agreement, document or instrument binding upon the Borrower
including, without limitation, any instrument for borrowed money in excess of
filly thousand dollars ($50,000) (whether or not any such event of default or
default is waived by the holder thereof) and including, without limitation,
under any other Transaction Document (as defined in the Agreement);
 
(f)           the entry of any judgment against Borrower or any of its property
for an amount in excess of fifty thousand dollars ($50,000) that remains
unsatisfied for thirty (30) days;
 
6

--------------------------------------------------------------------------------


 
(g)           any material adverse change in the condition or affairs (financial
or otherwise) of the Borrower shall occur which; in fire sole opinion of the
Lender, increases its risk with respect to loans evidenced by this Debenture;
 
(h)           the sale of all of substantially all of the assets, or change in
ownership or the dissolution, liquidation, merger, consolidation, or
reorganization of Borrower without the Lender’s written consent.
 
7.           Secured Obligation. The obligations under this Note are secured
pursuant to the Security Agreements (as defined in Section 17).
 
8.           Lender’s Rights Upon Default.  Upon the occurrence of any Event of
Default, the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately; (a) accelerate the maturity of
this Debenture and demand immediate payment in full, whereupon the outstanding
principal amount of the Debenture and all obligations of Borrower to Lender,
together with accrued interest thereon and accrued charges and costs; shall
become immediately due and payable without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived; and (b)
exercise all legally available rights and privileges.
 
9.           Default Interest Rate.  Upon an Event of Default, without any
further action on the part of Lender, interest will thereafter accrue at the
rate of eighteen percent (18%) per annum (the “Default Rate”), until all
outstanding principal, interest and fees are repaid in full by Borrower.
 
10.           Usury.  In no event shall the amount of interest paid or agreed to
be paid hereunder exceed the highest lawful rate permissible under applicable
law. Any excess amount of deemed interest shall be null and void and shall not
interfere with or affect the Borrower’s obligation to repay the principal of and
interest on the Debenture. This confirms that the Borrower and by its acceptance
of this Debenture, the Lender intend to contract in strict compliance with
applicable usury laws from time to time in effect. Accordingly, the Borrower and
the Lender stipulate and agree that none of the terms and provisions contained
herein shall ever be construed to create a contract to pay, for the use or
forbearance of money, interest in excess of the maximum amount of interest
permitted to be charged by applicable law from time to time in effect.
 
11.           No Prepayment.  This Debenture may not be prepaid in whole or in
part, at any time, without the prior written consent of the Lender except
pursuant to the provisions of Section 1(e).
 
12.           Costs of Enforcement.  Borrower hereby covenants and agrees to
indemnify, defend and hold Lender harmless from and against all costs and
expenses, including reasonable attorneys’ fees and their costs, together with
interest thereon at the Prime Rate, incurred by Lender in enforcing its rights
under this Debenture; or if Lender is made a party as a defendant in any action
or proceeding arising out of or in connection with its status as a lender, or if
Lender is requested to respond to any subpoena or other legal process issued in
connection with this Debenture; or reasonable disbursements arising out of any
costs and expenses, including reasonable attorneys’ fees and their costs
incurred in any bankruptcy case: or for any legal or appraisal reviews, advice
or counsel performed for Lender following a request by Borrower for waiver,
modification or amendment of this Debenture or any of the other Loan Documents.
 
7

--------------------------------------------------------------------------------


 
13.           Governing Law.  This Debenture shall be binding upon and inure to
the benefit of the Borrower and the. Lender and then respective successors and
assigns; provided that the Borrower may not assign this Debenture, in whole or
in part, by operation of law or otherwise, without the prior written consent of
the Lender. The Lender may assign or otherwise participate out all or part of,
or any interest in, its rights and benefits hereunder and to the extent of such
assignment or participation such assignee shall have the same, rights and
benefits against the Borrower as it would have had if it were the Lender. This
Debenture, and any claims arising out of relating to this Debenture, whether in
contract or, tort, statutory or common law, shall be governed exclusively by,
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.
 
14.           Jurisdiction.  THE BORROWER CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT. UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
DEBENTURE, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF THE STATE OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW
YORK, IN EACH CASE, IN THE COUNTY OF NASSAU. THE BORROWER, BY THE EXECUTION AND
DELIVERY OF THIS DEBENTURE, EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO
THE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDINGS. THE BORROWER AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE
OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER
AT THE ADDRESS PROVIDED IN SECTION 15 OF THIS DEBENTURE.  ASSUMING DELIVERY OF
THE SUMMONS IN ACCORDANCE WITH THIS PROVISION, THE BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF
FORUM NON CONVENIENS OR ANY SIMILAR BASIS.
 
15.           Miscellaneous.  (a) Borrower hereby waives protest, notice of
protest, presentment, dishonor, and demand.  (b) Time is of the essence for each
of Borrower’s covenants under this Debenture.  (c) The rights and privileges of
Lender under this Debenture shall inure to the benefit of its successors and
assigns. All obligations of Borrower in connection with this Debenture shall
bind Borrower’s successors and assigns, and Lender’s conversion rights shall
succeed to any successor securities to Borrower’s common stock.  (d) If any
provision of this Debenture shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof but this Debenture shall be construed as if such invalid or
unenforceable provision had never been contained herein.  (e) The waiver of any
Event of Default or the failure of Lender to exercise any right or remedy to
which it may be entitled shall not be deemed a waiver of any subsequent Event of
Default or Lender’s right to exercise that or any other right or remedy to which
Lender is entitled. No delay or omission by Lender in exercising, or failure by
Lender to exercise on any one or more occasions, shall be construed as a waiver
or novation of this Debenture or prevent the subsequent exercise of any or all
such rights.  (f) This Debenture may not be waived, changed, modified, or
discharged orally, but only in writing.
 
8

--------------------------------------------------------------------------------


 
16.           Notice, Etc. Any notice required by the provisions of this
Debenture will be in writing and will be deemed effectively given: (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed telex
or facsimile if sent during normal business hours of the recipient; if not, then
on the next business day; (e) five (5) days after having been sent by registered
or certified mail return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, and delivered as follows:
 
If to the Borrower:
 
Grok Software, Inc.
Future Now Group, Inc.
Future Now, Inc.
Intellectual Property Licensing Group, Inc.
Elemental Business, Inc.
Future Now Consulting, Inc.
80 Mountain Laurel Road
Fairfield, CT 06824
Attention:  William E. Schloth, CFO
Facsimile Numbers: 203-659-1690


If to Lender:


Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road, Suite 206
Westbury, New York 11590
Attention: Howard Berger
Facsimile Number: (516) 228-8270


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties


17.           Definitions.  For the purposes hereof,, the following terms shall
have the following meanings:
 
“Adjusted Earnings” means, for any period, with respect to the Borrower and
their Subsidiaries on a consolidated basis (i) net income (as that term is
determined in accordance with GAAP) for such period, plus (ii) the amount of
depreciation and amortization of fixed and intangible assets deducted in
determining such net income for such period, plus (iii) all interest expense and
all fees for the use of money or the availability of money, including
commitment, facility and like fees and charges upon indebtedness (including
indebtedness to the Lender) paid or payable during such period, plus (iv) all
tax liabilities paid or accrued during such period, less (v) the amount of all
gains (or plus the amount of all losses) realized during such period upon the
sale or other disposition of property or assets that are sold or otherwise
disposed of outside the ordinary course of business.
 
9

--------------------------------------------------------------------------------


 
“Agreement” shall mean that certain Agreement dated the date hereof among the
Borrower and the Lender.
 
“Change of Control Transaction” shall mean the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934) of in excess of 33% of the voting securities of a Borrower, (ii) a
replacement of more than one-half of the members of a Borrower’s board of
directors which is not approved by those individuals who are members of the
board of directors on the date hereof in one or a series of related
transactions, (iii) the merger of any Borrower with or into another entity, the
direct or indirect consolidation or sale of all or substantially all of the
assets of any Borrower in one or a series of related transactions, unless
following such transaction, the holders of such Borrower’s securities continue
to hold at least 66% of such securities following such transaction, or (iv) the
execution by any Borrower of an agreement to which any Borrower is a party or by
which it is bound, providing for any of the events set forth above in (i), (ii)
or (iii).
 
 “Excess Cash Flow” means (without duplication), with respect to the Borrower
and their subsidiaries for any fiscal period, the difference of (A) $750,000 and
(B) Adjusted Earnings for such period.
 
“Fair Market Value” on a date shall be the average of the daily closing prices
for the five (5) consecutive trading clays before such date excluding any trades
which are not bona fide arm’s length transactions. The closing price for each
day shall be (a) if such security is listed or admitted for trading on any
national securities exchange, the last sale price of such security, regular way,
or the mean of the closing bid and asked prices thereof if no such sale
occurred, in each case as officially reported on the principal securities
exchange on which such security arc listed, or (b) if quoted on NASDAQ or any
similar system of automated dissemination of quotations of securities prices
then in common use the mean between the closing high bid and low asked
quotations of such security in the over-the-counter market as shown by NASDAQ or
such similar system of automated dissemination of quotations of securities
prices, as reported by any member firm of the New York Stock Exchange selected
by the Lender, (c) if not quoted as described in clause (b), the mean between
the high bid and low asked quotations for the shares as reported by NASDAQ or
any similar successor organization, as reported by any member firm of the New
York Stack Exchange selected by the Lender. If such security is quoted on a
national securities or central market system in lieu of a market or quotation
system described above, the closing price shall be determined in the manner set
forth in clause (a) of the preceding sentence if bid and asked quotations are
reported but actual transactions are not and in the manner set forth in, clause
(b) of the preceding sentence if actual transactions arc reported.


“Net Cash Proceeds” means, the aggregate cash proceeds received by any Borrower
in respect of (i) any sale or issuance of equity securities of such Borrower and
(ii) any sale or other disposition of assets of such Borrower,  and (iii) any
Change of Control Transaction each case net of (without duplication) (A) the
reasonable out-of-pocket expenses incurred in effecting such issuance, sale or
other disposition and (B) any taxes reasonably attributable to such asset sale
and reasonably estimated by such Borrower to be actually payable.


10

--------------------------------------------------------------------------------


 
“Security Agreements” means collectively (i) the Amended and Security Agreement,
dated as of the date hereof, between the Borrower and the Lender, as amended
modified or supplemented from time to time in accordance with its terms, and
(ii) the Stock Pledge Agreement, dated as of the date hereof, between the
Borrower and the Lender.
 
“Solvent” shall mean, with respect to any person or entity on a particular date
that on such date (i) the fair value of the property of such person or entity is
not than the total amount of the liabilities of such person or entity, (ii) the
present fair salable value of the assets of such person or entity is not less
than the amount required to pay (E) the probable liability on such person’s
existing debts as they become absolute and matured, (iii) such person or entity
is able to realize upon its assets and pay its debts and other liabilities, (iv)
such person or entity does not intend to, and does not believe that it will,
incur debts or liabilities beyond such person or entity’s ability to pay as such
debts and liabilities mature and (v) such person or entity is not engaged in
business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s or entity’s property would constitute
unreasonably small capital.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Convertible Subordinated
Debenture as of the date first set forth above.

 

 
GROK SOFTWARE, INC.
 


By: _______________________________
Its: _______________________________


FUTURE NOW GROUP, INC.
 


By: _______________________________
Its: _______________________________

FUTURE NOW, INC.
 


By: _______________________________
Its: _______________________________

INTELLECTUAL PROPERTY LICENSING GROUP, INC.
 


By: _______________________________
Its: _______________________________

ELEMENTAL BUSINESS, INC.
 


By: _______________________________
Its: _______________________________

FUTURE NOW CONSULTING, INC.
 


By: _______________________________
Its: _______________________________

 
12

--------------------------------------------------------------------------------


 

STATE OF _______________ )     )  ss:   COUNTY OF _______________ )  



On this ___h day of ______________, 2010, before me, personally came
_______________, to me known, who being by me duly sworn, did depose and say
that he resides in ______________________________, that he is the President of
_____________________, the corporation described in and which executed the above
instrument; and that he signed his name by authority of the board of directors
of said corporation.
 



       
 
       
Notary Public
 

 
13

--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(to be signed upon conversion of the Debenture)
 
TO FUTURE NOW GROUP, INC.:
 
The undersigned, the holder of the foregoing Debenture, hereby surrenders such
Debenture for conversion into ___________ shares of Common Stock of Future Now
Group, Inc., and requests that the certificates for such shares be issued in the
name of, and delivered to, ________________________, whose address is
___________________________________.
 


Date: ________________________


 

 
______________________________
(signature)


______________________________
(address)

 
14

--------------------------------------------------------------------------------

